News & Notices | NFA                                          https://www.nfa.futures.org/news/newsRel.asp?ArticleID=4428
                       Case 1:20-cv-03668-GHW Document 24-5 Filed 07/28/20 Page 1 of 2




1 of 2                                                                                                7/28/2020, 9:02 AM
News & Notices | NFA                                          https://www.nfa.futures.org/news/newsRel.asp?ArticleID=4428
                       Case 1:20-cv-03668-GHW Document 24-5 Filed 07/28/20 Page 2 of 2




2 of 2                                                                                                7/28/2020, 9:02 AM
